McCall, J. (dissenting).
In this case the plaintiffs assignor, a Hr. Harrison, accompanied by his wife and attended by a valet, engaged transportation on one of the steamers of the defendant company shipping at the port of Alexandria in Egypt, their place of destination being Mew York. En route the vessel put into Maples and remained at that port for about twenty-four hours. Each of Mr. Harrison’s party occupied different staterooms, and on the evening before the day when the event complained of happened Mr. Harrison retired, leaving a dress shirt in which were jeweled studs and link buttons hanging from a hook in his stateroom, which hook was twelve or fourteen inches from the port hole, which latter was about ten inches in diameter and about twelve or fourteen feet above the waters of the bay as the vessel lay moored to the dock in Maples. Arising next morning Mr. Harrison dressed, and leaving his stateroom unlocked went therefrom, leaving behind his shirt- with studs and buttons still hanging where he had placed them the night before, and taking his valet with him went ashore and remained in Maples the entire day. He had noticed small boats with hucksters plying their trade therefrom, on the bay around about the steamer, and had even seen these same merchants about the deck of the steamer vending their wares. It was not his initial trip to this port, but as a matter of fact he had several times before made the journey and had observed that this was the usual condition that attended a steamer’s entry into this port. The steward, in the employ of the company, entered this stateroom after Mr. Harrison’s departure, to perform his usual duties in attendance upon this room, and while there he says he saw the shirt containing the studs still hanging there. At some time intermediate the steward’s leaving the room and the return of Mr. Harrison the studs and buttons were tom from the shirt by some one unknown, and this plaintiff, as assignee of Mr. Harrison", seeks to recover from the defendant, alleging the loss to be attributable to the negligence of the defendant. While it is seemingly settled in this State that the responsibility fixed at common law as between innkeeper and guest, is in questions of this *430character to be applied in controversies between the steamboat company and passengers to whom they furnish rooms (Adams v. New Jersey Steamboat Co., 151 N. Y. 163), still the wide scope and range taken under this doctrine in fixing the responsibility of an innkeeper never was extended to embrace within its limits loss that is occasioned by the negligence of the person complaining; and that Harrison was guilty of negligence, in my judgment, will hardly admit of doubt. I do not mean by this to convey the idea that I believe that it is necessary for a passenger to at all times keep his stateroom locked and bolted, and if he does not do so negligence could be predicated upon his act, but I do insist that under the circumstances ■ as shown upon the proof in this case, that is, while this vessel was at a dock in a port that- he knew from previous experience, the waters around about it and its dock were infested with vendors of different articles, and who he knew actually came on board the steamer and when he knew there was a defective latch on his door, the information as to which he did not impart to the company, that there was a duty imposed upon him to have placed these jewels in his trunk; at least it was incumbent upon him to lock his stateroom door, and more particularly is this true when he was talcing with him away from the vessel his valet whose duty it would have been to watch this room. On the contrary, he left this shirt with the jewels therein dangling as an invitation to theft with door of stateroom) opened, and takes with him as he leaves the only one who could, so far as he was concerned, exercise any degree of protection under such circumstances. It was palpable negligence, and his own act caused him to suffer the loss, and others should not be made to pay for it.
Judgment should' be affirmed, with costs.
Judgment reversed and new trial granted, with costs to abide event.